DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 30 December 2021, has been reviewed and entered. Claims 1, 18, and 25 are amended and claims 3, 8, 10, 13, 14, 17, and 26 are canceled, leaving claims 1, 2, 4, 5-7, 9, 11, 12, 15, 16, 18-25, 27, and 28 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 9, 11, 12, 15, 16, 18-25, 27, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New figure 7 overcomes the drawing objection and the objection is withdrawn (Remarks page 9-10).
Examiner is persuaded that the double patenting and 112 rejections of claim 21 are improper, and the rejections are withdrawn (Remarks page 10-11).

The arguments to Kaloustian are moot in view of the new grounds of rejection (Remarks page 11-12).
Regarding claims 21-24, Applicant argues Sabre 60 is not a bowl. A bowl is a concave usually nearly hemispherical vessel : a rounded container that is usually larger than a cup (https://www.merriam-webster.com/dictionary/bowl noun, definition 1). One of ordinary skill would recognize that Sabre fig 2 shows element 60 is a concave nearly hemispherical vessel, a rounded container that is usually larger than a cup. Applicant’s claims do not give any more structure to the bowl that would define it over Sabre’s bowl 60. Applicant argues Sabre 60 is incapable of holding contents (Remarks page 12), which is 1) not a requirement of the claim and 2) not commensurate with Sabre, who teaches 60 is intended to hold contents as shown in fig 4.
Applicant argues Sabre does not disclose compartments (Remarks page 13). The wire strips 80 at least visually divide 60 into compartments. Applicant requests evidence that items that could be placed in Sabre’s compartments to be kept separate from one another, which is not a requirement of the claim. However, for the sake of argument, playing cards could be placed in each of Sabre’s compartments.
Applicant argues Sabre cannot be modified to teach an air tight seal with a lid because Sabre is fabric (Remarks page 13). Air tight fabric exists (e.g., spacesuits) and it is entirely possible to put a lid, such as plastic cling wrap, over a fabric bowl to achieve an air tight seal.


Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 02 September 2021 is insufficient to overcome the rejection of claims 1, 2, 4-7, 9, 11, 12, 15, 16, 18-25, 27, and 28 based upon 35 U.S.C. 103 as set forth in the last Office action because: it fails to set forth facts and facts presented are not germane to the rejection at issue.
It states that the claimed subject matter solved a problem that was long standing in the art.
Applicant’s evidence is that Examiner used a reference from 1988, therefore, since 1988 “nobody has come up with a bib solution that is ideal for the traveler” (Declaration section 3). Applicant does not provide the reference name or number, and none of the cited references have a 1988 date, so it is not clear to what reference Applicant is referring. However, for the sake of argument, a bib/ bowl combination invented in 1988 is only evidence that since 1988, bib/ bowl combinations have been known in the art and are not novel or nonobvious. A bib/ bowl combination from 1988 is not evidence that “nobody has come up with a bib solution that is ideal for the traveler,” rather it is evidence that bib/ bowl combinations have been in existence since 1988.
A reference from 1988 is not showing that others of ordinary skill in the art were working on the problem “for approximately 30 years.” A reference from 1988 is a showing that bib/ bowl combinations have existed “for approximately 30 years,” but not evidence that anyone had been trying and failing to achieve the present bib/ bowl combination for the past 30 years.

Sections 4 and 9 describe the advantages of the present bib and sections 5-8 allege deficiencies of the prior art. The advantages of the present bib over the prior art in Sections 4-9 is not evidence that there is long-felt need for the present bib.
	Regarding the assertion of commercial success, it cannot be determined that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc.
	In Sections 10-13, Applicant describes television, internet, podcast, and radio publicity. All of this publicity appears to be promoting the present bib, and it is not clear how much sales of the present invention were driven by the claimed invention or by the promotion provided by the television, internet, podcast, and radio publicity.
Regarding the assertion of praise by others, praising the merits of the claimed invention is not evidence that the claimed invention is nonobvious.
In Sections 14 and 15, Applicant points to presumed consumer reviews that praise the bib’s ability to roll, snap closed, and prevent food spillage. However, this is not evidence that rolling the bib, snapping the lid closed, or preventing food spillage is nonobvious. Similarly, in Sections 16 and 17, Applicant points to an article (Section 16) and video (Section 17) praising features of the bib, but all of the features in the claims are shown in the prior art, and the advantages of the features is not evidence of nonobviousness. Section 18 Applicant points to Exhibit 8, where the present bib was .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Drawings
The drawings were received on 30 December 2021. These drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-adjustably” in claims 1, 18, and 25.

Claim Rejections - 35 USC § 103

Claims 1, 2, 4-7, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”), Ragland (US 6305299 B1), and Han (US 20070250979 A1).

As to claim 1, Petersen discloses a bowl and bib combination for use during feeding of a user (“PORTABLE SELF-FEEDING BIB,” title), comprising:

a bib non-adjustably connected to the bowl (bib 102, non-adjustably connected to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature);
a lid configured to cover the bowl (lid 300), the lid configured for an air tight seal (capable of forming an air tight seal, and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bowl comprises a back, a front opposite the back, a first side adjacent to the back and the front, a second side opposite the first side and adjacent to the back and the front, a bottom adjacent to the back, the front, the first side, and the second side, a top opposite the bottom and adjacent to the front, the back, the first side, and the second side (figs 1, 3, 4B, 7, 8, 9, 10, 11), and a height extending from the bottom of the bowl substantially to the top (figs 1, 3, 4B, 8, 9, 10, 11), wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”). 
Petersen does not disclose a slit configured to hold utensils. 
It is noted that Petersen’s bowl and bib combination is intended to be used in combination with utensils such as spoon 400.
Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of and intended to hold utensils 16).

Petersen does not disclose dividers in between the first side and the second side, the dividers extending from the back towards the front of the bowl to define multiple compartments, wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including dividers in between the first side and the second side (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”), the dividers extending from the back towards the front of the bowl to define multiple compartments (fig 4 shows a divider extending from front to back and defining two compartments; however, col 5 line 55-65 teaches plural dividers, so one of ordinary skill would recognize that although fig 4 shows one divider, Ragland teaches plural dividers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide dividers, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).
wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A divider of the claimed size would obviously fit within a bowl wearable by a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top for the purpose of providing a compartment large enough to carry food items but small enough to be worn comfortably by the wearer.
Petersen does not disclose wherein a bottom of the neck section to the bowl measures 3.75 inches to 8 inches wherein the bib comprises silicone.
Regarding the limitation “a bottom of the neck section to the bowl measures 3.75 inches to 8 inches,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.

Han discloses a similar bowl (150) and bib (110) combination including the bib comprises silicone (para. 0011 discloses, “Potential materials for the base layer 110 could be, but not limited to, the following : silicone, nylon, Teflon.RTM. coated fabric, GORE-TEX.RTM., rubber, and ballistic nylon/canvas.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the bib comprising silicone for the purpose of providing a material that is “water resistant, stain resistant, anti-bacteria, tear proof, machine washable, and foldable” (Han para. 0011).
It is also noted that Petersen’s bib is flexible, waterproof, and washable (Petersen para. 0004), and is also intended to be folded (Petersen fig 1), so the water resistant, washable, foldable material of Han would also be useful for the Petersen bib.
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

As to claim 2, Petersen as modified discloses the bowl and bib combination of claim I_ wherein the bowl and the bib are positioned in a perpendicular fashion to each other (Petersen fig 1).  

As to claim 4, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bib is adapted for use by an elderly user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).  

As to claim 5, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bib is adapted for use by an infant user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).  



As to claim 7, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl is adapted for use by an infant user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).

As to claim 11, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl contains two compartments (this is the result of the modification presented in the rejection of claim 1 above, where Petersen’s bowl is provided with compartments as taught by Ragland fig 4).  

As to claim 12, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl contains three or more compartments (this is the result of the modification presented in the rejection of claim 1 above, where Petersen’s bowl is provided with compartments as taught by Ragland col 5 line 55-65 and Ragland fig 4 which teaches a divider forming two compartments and a drink holding recess, which is a teaching of three compartments).
As to claim 15, Petersen as modified discloses the bowl and bib combination of claim 1, further comprising a pair of utensils configured to be nested together and .

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”), Ragland (US 6305299 B1), and Han (US 20070250979 A1) as applied to claim 1 above, and further in view of “Amazon” (“Modern-Twist Otter Waterproof Silicone Baby Bucket Bib with Adjustable Strap, Plastic Free, Wipe Clean and Dishwasher Safe, Red.” Amazon, 2 Aug. 2013, www.amazon.com/modern-twist-Waterproof-Silicone-Adjustable-Dishwasher/dp/B0768JKRRF.).

As to claim 9, Petersen as modified does not disclose the bowl and bib combination is a single, flexible and collapsible piece that is bisphenol A-free.
It is noted that Petersen does not disclose the use of bisphenol A, so one of ordinary skill would expect that to mean Petersen is free of bisphenol A.
Amazon teaches a similar bowl and bib combination (see main figure) including the single, flexible and collapsible piece is bisphenol A-free (“free of BPA,” second bullet).

Furthermore, it would have been obvious to one having ordinary skill in the art at the time the, for providing a food grade bib off which food will be eaten.

As to claim 16, Petersen as modified does not disclose the bowl and bib combination of claim 1, wherein the bib contains a silicone adjustable button for sizing and security by the user.
Petersen does disclose complementary fasteners 114 and 116 for sizing and security by the user, and the present button is a type of complementary fastener.
Amazon discloses a similar bowl and bib combination (see main figure) including the bib contains a silicone adjustable button for sizing and security by the user (main figure).  
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the silicone adjustable button would be desirable over another fastener type.
.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”), and Ragland (US 6305299 B1).

As to claim 18, Petersen discloses a bowl and bib combination (“PORTABLE SELF-FEEDING BIB,” title), comprising:
a bowl (pocket 108, bowl 200, or the combination of 108 and 200);
a bib non-adjustably linked to the bowl (bib 102, non-adjustably linked to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature) a single, flexible and collapsible piece (fig 2) and configured to wrap around the bowl (capable of wrapping due to the flexibility of the bib and alternatively, 108 is also intended to wrap around 200 as shown in fig 1);
a lid configured for an air tight seal with the bowl (lid 300 is capable of forming an air tight seal, and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”).
Petersen does not disclose a slit configured to hold utensils.

Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of holding and intended to hold utensils 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit for holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11), so that the articles such as Petersen’s spoon 400 can be carried by the user while keeping the user’s hands free.
Petersen does not disclose the bowl comprises multiple compartments.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including multiple compartments (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide multiple compartments, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

As to claim 19, Petersen as modified discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a car seat (capable of being used in a car seat, and Petersen para. 0002 specifically discloses getting food or snacks for a child in a car seat).  

As to claim 20, Petersen as modified discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a stroller (capable of being used in a stroller, and Petersen para. 0002 specifically discloses assisting with feeding while traveling via car or stroller).

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabre (US 20150173434 A1) in view of Kaloustian (US 6581210 B2).

As to claim 21, Sabre discloses a method of mobile feeding for an individual (“TRAY RECEPTACLE APRON BIB GARMENT,” title), comprising:
providing a bowl and bib combination ("apron bib" 20, and a lower portion "tray receptacle" 60), comprising a bowl (lower tray receptacle portion 60) with multiple compartments (horizontal wire strips 80 and vertical wire strips 100 visually and physically divide the bowl into multiple compartments as shown in the figures) and a bib (upper portion 20) operably linked as a single (fig 1), flexible (fig 2) and collapsible piece (para. 0022 discloses, “The upper and lower portions are foldable for storage,” and “foldable” and “collapsible” are functional equivalents).
Sabre does not disclose removing a utensil from a slit formed on the bib, feeding the individual with the utensil; and-when finished feeding, creating an air tight seal around the bowl with a lid; and rolling the bowl into the bib.
Sabre does disclose pocket on the bib (chest pocket 52) and a slit for storing a utensil (“One or more zippered pockets 200A-200B can be sewn to the tray/receptacle portion of the garment to store utensils, crayons, toys or other objects.” para. 0035, and figure 4 shows the openings of 200A and 200B are slits openable and closable with a zipper), so even though Sabre does not expressly disclose the slit storing a utensil is on the bib, Sabre does disclose a slit storing a utensil elsewhere on the combination bowl/ bib, and providing a slit with a utensil on the bib would be within the scope of the Sabre bowl/ bib combination.  Furthermore, in order to use a utensil in the pocket, the utensil obviously has to be removed from the pocket, and feeding an individual with a utensil is 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the pocket 52 with one of pockets 200A or 200B, which would obviously result in “removing a utensil from a slit formed on the bib, feeding the individual with the utensil” since a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI)(A).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have reversed the pocket 52 with one of pockets 200A or 200B, which would obviously result in “a utensil from a slit formed on the bib, feeding the individual with the utensil” for the purpose of allowing the utensil to be stored without taking up space in the bowl.
Kaloustian teaches a similar combination bowl/ bib (“Bib and dish combination,” title) including providing the bowl with a lid (col 3 line 30-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bowl with a lid and furthermore “and-when finished feeding, creating an air tight seal around the bowl with a lid,” for the purpose of allowing the bowl to be used as a storage container (Kaloustian col 3 line 30-35) while preserving the remainder of the contents of the bowl.
Although Sabre does not expressly disclose “rolling the bowl into the bib,” Sabre does disclose, “The upper and lower portions are foldable for storage” (para. 0022).  Folding and rolling are functional equivalents in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have folded the upper rolling the bowl into the bib” for the purpose of storage (Sabre para. 0022).

As to claims 22, 23, and 24, Sabre as modified does not disclose the method of claim 21, wherein the individual is an infant, adult, or elderly.
Sabre para. 0023 does disclose, “The garment can be used by drivers and passengers in a car to protect their clothing and car seats from soiling, to hold food items in place, and to provide easy access to food items and other objects. The garment can also be used by children traveling on a car seat to protect their clothing and seats from soiling, to hold toys and/or other objects securely in place, to provide easy access to said objects and/or toys, and to act as a platform where children can play with said objects and/or toys,” but not the exact age of the individual.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the individual to be an infant, adult, or elderly, for protecting the clothes of an infant, adult, or elderly from damage (Sabre para. 0002).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”).

As to claim 25, Petersen discloses a portable device (“PORTABLE SELF-FEEDING BIB,” title), comprising:

a bib non-adjustably attached to the bowl (bib 102, non-adjustably connected to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature), the bib comprising a surface area to fully protect a user from dropped food (fig 2); and
a lid for sealing the contents of the bowl with an air tight seal (lid 300 is capable of forming an air tight seal, and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”), the bib forming a single, flexible, and collapsible piece configured to wrap the bowl (fig 2, capable of wrapping due to the flexibility of the bib, and 108 is intended to wrap 200).
Petersen does not disclose a slit configured for holding utensils.
It is noted that Petersen’s bowl and bib combination is intended to be used in combination with utensil such as a spoon 400.
Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of and intended to hold utensils 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit for holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11), so that 
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

As to claim 27, Petersen as modified discloses the portable device of claim 25, wherein the user is an infant (capable of being an infant, see Petersen para. 0002).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”) as applied to claim 25 above, and further in view of Ragland (US 6305299 B1).

As to claim 28, Petersen as modified does not disclose the portable device of claim 25, wherein the bowl contains one or more dividers.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including dividers in between the first side and the second side (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide dividers, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner




/SALLY HADEN/           Primary Examiner, Art Unit 3732